Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive.


In response to applicant's argument that Hoag does not disclose a system for English Paper Piecing / paper piecing, which is a specific method of quilt design, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the specific system of English Paper piecing is not being claimed but merely set forth as an intended use of the claimed system.  Hoag teaches every element of the claimed system including nonwoven batting (5) that is cut (column 5, lines 50-51) into individual pieces of batting having a selected shape and size (e.g. circular), wherein the individual pieces of batting are used as foundation pieces for paper piecing (column 6, lines 4-13). Hoag uses nonwoven batting instead of “paper” which is exactly what is set forth in applicant’s claims and specification.   

Concerning applicant’s argument that “Hoag does not deal with paper piecing”.  The examiner disagrees with this assessment. Initially it should be noted that the features upon which applicant relies, namely the specific EPP elements, are not recited in the rejected claim.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Additionally applicant’s disclosed invention merely substitutes nonwoven batting for “paper” as a foundation for piecing together of quilting elements. Hoag does in fact take cut individual pieces of nonwoven batting (5) and uses them as foundation pieces for piecing together a quilt top, which is precisely what is claimed by applicant.  
 Concerning applicant’s argument that  Hoag teaches "stuffing" not “batting” and that “stuffing” and  “batting” are not the same, the examiner disagrees.  “Batting” is self-evidently a specific type of sheet material used as stuffing for quilts and as such is considered “stuffing” for the purpose of forming quilts. Moreover, Hoag specifically sets forth that stuffing may be cut from “batting” material.
 	Concerning applicant’s argument, that Hoag does not serve as a template or a foundation piece, the examiner disagrees.  Clearly Hoag uses batting to form quilt pieces in various shapes and sizes as set forth at least in Hoag’s abstract.  
 	Applicant argues that “the foundation pieces for paper piecing disclosed in the present application are an integral part of the disclosed paper piecing method from start to finish, and they remain a permanent part of the ultimate paper piecing patches that are created (paragraphs 26-27). They provide the overall shape of the EPP patches, they provide a firm foundation for creating the patches in a selected overall shape from the very beginning, and they are sewn into the patches and remain there throughout later completion of the quilt and into perpetuity”. However none of these features  are specifically are set forth in the claims and cannot  be read into the claim. Even so it should also be noted that Hoag undoubtedly teaches shape cut individual batting pieces (5) used as a foundation for piecing a quilt.  
Concerning applicant’s argument Hoag does not contain a kit claim, Hoag teaches every claimed element of the invention, namely multiple shaped  cut foundation pieces comprised of nonwoven batting. The preamble recitation of intended use as a “kit”  does not provide any specific structure. Nevertheless the elements of Hoag are used together and thus form a “kit” insofar as claimed.   
Concerning applicant’s arguments regarding the combination of Hoag and Grover and the claimed elements that are not present in Grover, the examiner notes that Grover is a secondary reference showing the obvious use of specific materials (cotton, polyester)  in the quilting art. As noted in the rejection Hoag teaches the primary elements of the claimed subject matter.
In response to applicant's argument that Casey is non-analogous art, a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. In this case, Casey is undoubtedly in the field of applicant’s endeavor since it is concerned with piece forming quilts as set forth at least in line 11 of Casey’s abstract. Casey is a secondary reference merely cited for showing the different obvious shapes for quilt forming. As previously noted Hoag teaches the principal elements of the claimed subject matter.
Concerning applicant’s argument that Repp in combination with Hoag, Grover and Casey, is not obvious, the examiner disagrees. The primary elements of the claimed invention are known as shown by Hoag. Grover and Casey plainly make obvious the materials and shapes recited in claim 3. The Repp quilting reference indicates at column 1, lines 40-6- that as adhesive is advantageous for the purpose of temporally securing batting such when forming a quilt to maintain proper position of the batting. As such,  providing an adhesive coating to the batting pieces of Hoag would prevent movement of the batting relative to covering fabric.

Applicant argues that Mason et al in combination with Hoag Grover and Casey is not obvious.  However Mason is clearly associated with nonwoven battings and given the use of nonwoven battings in quilts,  one of ordinary skill in the quilting art would look to Mason et al to a provide a solution to fiber movement Mason et al indicates that a cross-linked resin may be applied to one or more surfaces of sheet batting in order to prevent fiber migration (paragraph 65). 
Concerning applicant’s argument that Repp in combination with Hoag, Grover, Casey and Mason et al.  is not obvious, the examiner disagrees. The primary elements of the claimed invention are known as shown by Hoag. Grover, Casey and Mason plainly make obvious the materials, shapes and resin.  The Repp quilting reference indicates at column 1, lines 40-6- that as adhesive is advantageous for the purpose of temporally securing batting such when forming a quilt to maintain proper position of the batting. As such,  providing an adhesive coating to the batting pieces of Hoag would prevent movement of the batting relative to covering fabric.


 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoag (US 5,899,160).
	As seen at least in the embodiment of figure 5, Hoag teaches the system for English Paper Piecing and paper piecing quilting projects as claimed including using nonwoven batting (5) that is cut (column 5, lines 50-51) into individual pieces of batting having a selected shape and size (e.g. circular), wherein the individual pieces of batting are used as foundation pieces for paper piecing (column 6, lines 4-13). The individual squares are pieced together to form a quilt. Regarding claim 19, Hoag further teaches that a kit, for English Paper Piecing and paper piecing projects comprised of the following: multiple foundation pieces comprised of nonwoven batting; wherein the foundation pieces come in pre-cut shapes and sizes.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover (US 8,689,711).
Hoag teaches the invention substantially as claimed as indicated above in the rejection to claim 1. Hoag does not expressly set forth the batting material as being 100% polyester, 100% cotton or a mixture of cotton and polyester. Grover teaches that batting used as a foundation in present day quilts is generally made of cotton or polyester or a blend of the two textile types (column 5, lines 9-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different fibrous materials for the batting of Hoag including 100 % cotton, 100 % polyester or a mixture of polyester and cotton since such fibrous materials are well known for quilt battings as shown by Grover and in order to optimize the fibrous batting material for the quilt based on fiber characteristics such as strength,  softness,  durability and absorbency


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover and further in view of Casey (US 4,631,765).
	The combined teachings of Hoag and Grover set forth the invention as substantially claimed except for the pieces being polygonal in shape. The quilting system of Casey discloses polygonal shaped pieces, e.g. squares (figures 1 and 2), triangles (figure 6) and hexagons (figure 7). It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different shapes including polygons as shown by Casey in order to optimize the aesthetic appeal of the quilt.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Casey.
	Hoag sets forth the invention as substantially claimed as indicated above in the rejection to claim 19. While Hoag teaches pieces with different shapes, the pieces are not expressly set forth as being a polygonal shape. The quilting system of Casey discloses polygonal shaped pieces, e.g. squares (figures 1 and 2), triangles (figure 6) and hexagons (figure 7). It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different shapes including polygons as shown by Casey in order to optimize the aesthetic appeal of the quilt.  



Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover and in view of Casey and further in view of Repp et al. (US 6,261,397).
The combined teachings of Hoag, Grover and Casey teach the invention substantially as claimed as indicated in the rejection above to claim 3. The do not teach the batting having a water soluble adhesive coating. The disclosure of Repp et al. teaches a quilt including batting having a water soluble adhesive coating (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the batting pieces of the combined teachings of Hoag, Grover and Casey with a water soluble adhesive coating as shown by the disclosure of Repp et al. for the purpose of temporarily securing the batting to its proper position relative to the quilt covers and to allow for subsequent final sewing of the quilt covers as indicated by the disclosure of Repp et al. at column 1, lines 40-60. Regarding claim 6, the examiner takes Official Notice that release films are used to cover adhesives. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a release film to protect the adhesive coating and prevent the adhesive coating from adhering prematurely.   

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover in view of Casey and further in view of Mason et al. (US 2018/0216267).
The combined teachings of Hoag, Grover and Casey set forth the invention substantially as claimed. They do not indicate that the batting includes a stiffening resin. The disclosure of Mason et al. teaches batting for quilts which include a stiffening resin (claim 4). It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the batting of the combined teachings of Hoag, Grover and Casey with a stiffening resin for the purpose mitigating fiber migration as indicated by Mason et al at paragraph [0065]. Concerning the resin being water soluble, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a water soluble resin so as to readily remove the resin after piecing of the quilt. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover in view of Casey in view of Mason et al. and further in view of Repp et al.
The combined teachings of Hoag, Grover, Casey and Mason et al set forth the invention substantially as claimed as indicated in the rejection above to claim 3. The do not teach the batting having a water soluble adhesive coating. The disclosure of Repp et al. teaches a quilt including batting having a water soluble adhesive coating (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the batting pieces of the combined teachings of Hoag, Grover, Casey and Mason et al. with a water soluble adhesive coating as shown by the disclosure of Repp et al. for the purpose of temporarily securing the batting to its proper position relative to the quilt covers and to allow for subsequent final sewing of the quilt covers as indicated by the disclosure of Repp et al. at column 1, lines 40-60. Regarding claim 13, the examiner takes Official Notice that release films are used to cover adhesives. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a release film to protect the adhesive coating and prevent the adhesive coating from adhering prematurely.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover and further in view of Mason et al.
 	The combined teachings of Hoag and Grover set forth the invention substantially as claimed. They do not indicate that the batting includes a stiffening resin. The disclosure of Mason et al. teaches batting for quilts which include a stiffening resin (claim 4). It would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the batting of the combined teachings of Hoag and Grover with a stiffening resin for the purpose mitigating fiber migration as indicated by Mason et al at paragraph [0065]. Concerning the resin being water soluble, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a water soluble resin so as to readily remove the resin after piecing of the quilt. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag in view of Grover in view of Mason et al. and further in view of Repp et al.
The combined teachings of Hoag, Grover and Mason et al set forth the invention substantially as claimed as indicated in the rejection above to claim 15. The do not teach the batting having a water soluble adhesive coating. The disclosure of Repp et al. teaches a quilt including batting having a water soluble adhesive coating (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the batting pieces of the combined teachings of Hoag, Grover and Mason et al. with a water soluble adhesive coating as shown by the disclosure of Repp et al. for the purpose of temporarily securing the batting to its proper position relative to the quilt covers and to allow for subsequent final sewing of the quilt covers as indicated by the disclosure of Repp et al. at column 1, lines 40-60. Regarding claim 13, the examiner takes Official Notice that release films are used to cover adhesives. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a release film to protect the adhesive coating and prevent the adhesive coating from adhering prematurely.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the release file of Hackney.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danny Worrell whose telephone number is (571)272-4997.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw